IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31457
                        Conference Calendar




IN RE: YORAM RAZ,

                                         Plaintiff-Appellant.



                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 01-MC-36
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Yoram Raz, a litigant previously barred from filing another

complaint in the Western District of Louisiana without first

obtaining written permission, appeals from the district court’s

denial of written permission for him to file a “petition for

injunction to stop a chronic and illegal FBI surveillance,”

naming Robert M. Mueller, FBI Director, as the defendant.   The

factual allegations set forth in Raz’s proposed complaint can

fairly be characterized as irrational and wholly incredible.      See

Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).   The district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31457
                                -2-

court did not abuse its discretion in denying Raz written

permission to file his complaint.

     Raz’s appeal to this court is without arguable merit and is

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.